PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/473,917
Filing Date: 26 Jun 2019
Appellant(s): QUALCOMM Incorporated



__________________
Marcus W. Hammack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 19, 37, 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (WO2017146766A1).
Claims 2-4, 20-21, 38-40, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li (WO2013042982A1).
Claims 5, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li in view of Ogawa (US20130258894A1).
Claims 6, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li in view of Lee (US20180006788A1).
Claims 7-9, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Akimoto (US20140036850A1).
Claims 10-13, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gong (CN103095442A1).
Claims 17 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shin (US20100246561A1).
Claims 18, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view Shin in view of Li.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, 37, 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (WO2017146766A1).
Regarding Claim 1, Chang discloses a method for wireless communications by a user equipment, comprising: 
obtaining an indication of a technique to use in transmitting sounding reference signals (SRSs) (see pages 19-20, an xSRS enabling/triggering field (e.g., using a 1 bit, 2 bit, or 4 bit bitmap) may be included in DCI/i.e. indication of technique to transmit SRSs…also see page 17, one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. For example, layer 1 or layer 2 signaling may be used to allocate xSRS port pairs in the xSRS symbols. In one example, allocation of xSRS port pairs in xSRS symbols is via MIB, SIB, or RRC signaling) via five or more antenna ports in one slot (see FIG. 4, the subframe 402 includes a first slot 404 and a second slot 406. A total of eight xSRS ports 410/i.e. representing 8 antenna ports for SRS, is included in the symbol 408/i.e. within in one slot); and 
transmitting the SRSs via the five or more antenna ports in the one slot according to the indicated technique (see page 18, see FIG. 4, the symbol 408 carrying xSRS includes two xSRS ports 414 for a current beam used by a UE… the remaining xSRS ports 410 may be reserved for xSRS transmission by one UE/i.e. representing remaining six antenna ports for SRS transmission via a UE (two of eight used for current UE beam)).

Regarding Claim 19, Chang discloses a method for wireless communications by a base station (BS) (see FIG. 1. Node 100 may perform the functionality of a Base Station), comprising: 
determining a technique used by a user equipment (UE) in transmitting sounding reference signals (SRSs) (see pages 19-20, an xSRS enabling/triggering field (e.g., using a 1 bit, 2 bit, or 4 bit bitmap) may be included in DCI/i.e. indication of technique to transmit SRSs…also see page 17, one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. For example, layer 1 or layer 2 signaling may be used to allocate xSRS port pairs in the xSRS symbols. In one example, allocation of xSRS port pairs in xSRS symbols is via MIB, SIB, or RRC signaling) via five or more antenna ports in one slot (see FIG. 4, The subframe 402 includes a first slot 404 and a second slot 406. A total of eight xSRS ports 410/i.e. representing 8 antenna ports for SRS, is included in the symbol 408/i.e. within in one slot); and 
processing the SRSs transmitted via the five or more antenna ports in the one slot according to the determined technique (see page 18, see FIG. 4, the symbol 408 carrying xSRS includes two xSRS ports 414 for a current beam used by a UE… the remaining xSRS ports 410 may be reserved for xSRS transmission by one UE/i.e. representing remaining six antenna ports for SRS transmission via a UE (two of eight used for current UE beam)).
 
Regarding Claim 37, Chang discloses an apparatus for wireless communications (see FIG. 1, mobile device), comprising: 
a processor (see FIG. 1, processor 191) configured to: obtain an indication of a technique to use in transmitting sounding reference signals (SRS) (see pages 19-20, an xSRS enabling/triggering field (e.g., using a 1 bit, 2 bit, or 4 bit bitmap) may be included in DCI/i.e. indication of technique to transmit SRSs…also see page 17, one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. For example, layer 1 or layer 2 signaling may be used to allocate xSRS port pairs in the xSRS symbols. In one example, allocation of xSRS port pairs in xSRS symbols is via MIB, SIB, or RRC signaling) via five or more antenna ports in one slot (see FIG. 4, The subframe 402 includes a first slot 404 and a second slot 406. A total of eight xSRS ports 410/i.e. representing 8 antenna ports, is included in the symbol 408/i.e. within in one slot); and 
cause the apparatus to transmit the SRS via the five or more antenna ports in the one slot according to the indicated technique (see page 18, see FIG. 4, the symbol 408 carrying xSRS includes two xSRS ports 414 for a current beam used by a UE… the remaining xSRS ports 410 may be reserved for xSRS transmission by one UE/i.e. representing remaining six antenna ports for SRS transmission via a UE (two of eight used for current UE beam)).

Regarding Claim 55, Chang discloses an apparatus for wireless communications (see FIG. 1. Node 100 may perform the functionality of a Base Station), comprising: a processor configured to: 
determine a technique used by a user equipment (UE) in transmitting sounding reference signals (SRS) (see pages 19-20, an xSRS enabling/triggering field (e.g., using a 1 bit, 2 bit, or 4 bit bitmap) may be included in DCI/i.e. indication of technique to transmit SRSs…also see page 17, one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. For example, layer 1 or layer 2 signaling may be used to allocate xSRS port pairs in the xSRS symbols. In one example, allocation of xSRS port pairs in xSRS symbols is via MIB, SIB, or RRC signaling) via five or more antenna ports in one slot (see FIG. 4, the subframe 402 includes a first slot 404 and a second slot 406. A total of eight xSRS ports 410/i.e. representing 8 antenna ports, is included in the symbol 408/i.e. within in one slot); and 
process the SRSs transmitted via the five or more antenna ports in the one slot according to the determined technique (see page 18, see FIG. 4, the symbol 408 carrying xSRS includes two xSRS ports 414 for a current beam used by a UE… the remaining xSRS ports 410 may be reserved for xSRS transmission by one UE/i.e. representing remaining six antenna ports for SRS transmission via a UE (two of eight used for current UE beam)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 20-21, 38-40, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li (WO2013042982A1).
Regarding Claims 2, 38, Chang does not disclose details regarding: transmitting first SRS for a first set of the antenna ports on a first comb of subcarriers of a bandwidth; and transmitting second SRS for a second set of the antenna ports on a second comb of the subcarriers of the bandwidth, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second comb is different from the first comb.
Li discloses the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 3, 39, Chang does not disclose details regarding: transmitting the first SRS comprises transmitting a first SRS for each antenna port, of the first set of the antenna ports, using a different cyclic shift from a first set of cyclic shifts of a sequence; and transmitting the second SRS comprises transmitting a second SRS for each antenna port, of the second set of the antenna ports, using a different cyclic shift from a second set of cyclic shifts of the sequence, wherein the second set of cyclic shifts is different from the first set of cyclic shifts.
Li discloses: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20, para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 4, 40, Chang does not disclose details regarding: transmitting third SRS for a third set of the antenna ports on a third comb of the subcarriers, wherein the third set of the antenna ports is different from the first set of the antenna ports and the second set of the antenna ports and the third comb is different from the first comb and the second comb.
Li discloses the above limitation: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20, para 148, an1 indicates the antenna port for SRS transmission in case that SRS is transmitted through one antenna port ( 1 Tx)/i.e. first set of antenna port. an2/i.e. second set of antenna ports, indicate the antenna port used for SRS transmission in case that two antenna ports are used for SRS transmission (2 Tx). an4_1/i.e. third set of antenna ports may indicate the antenna port used for SRS transmission in case that SRS transmission is performed through four antenna ports. In case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 20, 56, Chang does not disclose details regarding: processing first SRS for a first set of the antenna ports on a first comb of subcarriers of a bandwidth; and processing second SRS for a second set of the antenna ports on a second comb of the subcarriers of the bandwidth, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second comb is different from the first comb.
Li discloses the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87)/i.e. representing SRS transmitted by the UE and processed by the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Regarding Claims 21, 57, Chang does not disclose details regarding: processing the first SRS comprises processing a first SRS for each antenna port, of the first set of the antenna ports, based on a different cyclic shift from a first set of cyclic shifts of a sequence; and processing the second SRS comprises processing a second SRS for each antenna port, of the second set of the antenna ports, based on a different cyclic shift from a second set of cyclic shifts of the sequence, wherein the second set of cyclic shifts is different from the first set of cyclic shifts.
Li discloses the above limitation: see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20, para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87) /i.e. representing SRS transmitted by the UE and processed by the base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

Claims 5, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li in view of Ogawa (US20130258894A1).
Regarding Claims 5, 41, Chang in view of Li discloses transmitting SRS on eight antenna ports - transmitting the first SRS comprises transmitting a first SRS for each antenna port, of the first set of the antenna ports, using a different cyclic shift from a first set of cyclic shifts of a sequence; and transmitting the second SRS comprises transmitting a second SRS for each antenna port, of the second set of the antenna ports, using a different cyclic shift from a second set of cyclic shifts of the sequence (see Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position, transmission comb for each groups of antenna ports and cyclic shift, page 20 , para 149, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87)).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit SRS on eight antenna ports as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).
Chang in view of Li does not disclose details regarding: the second set of cyclic shifts and the first set of cyclic shifts are identical.
Ogawa discloses this limitation: see para 134, as shown in FIG. 2, when 2-antenna port transmission is assumed, the pair of the cyclic shift amount associated with the antenna port with identification number 0 and the cyclic shift amount associated with the antenna port with identification number 1 varies depending on whether the cyclic shift amount candidate is X or X+2 of the antenna port with identification number 0. However, when only 4-antenna port transmission is assumed, the cyclic shift amount candidate group whose cyclic shift amount is an even number (that is, 0, 2, 4, 6) of the antenna port with identification number 0 has the same cyclic shift amount that constitutes the cyclic shift amount set; also see FIG.19.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chang and Li, to transmit SRS having the same cyclic amount for different antenna port groups as taught by Ogawa, to improve the flexibility of SRS resource allocation (see Ogawa, Abstract).

Claims 6, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li in view of Lee (US20180006788A1).
Regarding Claims 6, 42, Chang in view of Li do not disclose details regarding: the first comb of the subcarriers has a different repetition factor (RPF) than the second comb of the subcarriers.
Lee disclose this limitation: see para 98, “transmissionComb” indicates the subcarrier to which the SRS transmitted by the terminal is allocated. In a multi-user environment, it is necessary to overlap SRSs which are transmitted from different terminals and have different SRS bands. To this end, 2 person interleaved FDMA (IFDMA) is used as a repetition factor (RPF) in the SC-FDMA symbol where SRS is transmitted. For example, in the SRS transmission band, it may be indicated whether the SRS is transmitted in (odd number)th subcarrier or the SRS is transmitted in (even number)th subcarrier. In the time domain, the RRF is operated as the decimation factor. In SC-FDMA symbol where the SRS is transmitted, the subcarrier, through which the SRS is transmitted, comes to have a comb-like spectrum like a comb. That is, the subcarrier, through which the SRS is transmitted, is composed of only (even number)th subcarriers in the allocated sounding band. The terminal is allocated a parameter called “transmissionComb” due to the IFDMA structure of the symbol where the SRS is transmitted. “transmissionComb” has a value of 0 or 1, and notifies from where the SRS is transmitted.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chang and Li, to transmit SRS having the first comb of the subcarriers with a different repetition factor (RPF) than the second comb of the subcarriers as taught by Lee, for SRS transmission in a multiuser environment (see Lee, para 98).

Claims 7-9, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Akimoto (US20140036850A1).
Regarding Claims 7, 43, Chang discloses transmitting SRS on eight antenna ports indicated using DCI. 
Chang does not disclose details regarding: the indicated technique comprises: transmitting, using a first cyclic shift from a first set of cyclic shifts of a sequence, first SRSs for a first set of the antenna ports during two symbol periods of the slot and applying a time domain orthogonal cover code (TD-OCC) to the first SRSs in the two symbol periods; and transmitting, using a second cyclic shift from the first set of cyclic shifts and different from the first cyclic shift, second SRSs for a second set of the antenna ports, different from the first set of the antenna ports, during the two symbol periods of the slot and applying the TD-OCC to the second SRS in the two symbol periods.
In the same field of endeavor i.e. multiplexing uplink reference signals, Akimoto discloses this limitation: see para 43, an uplink demodulation reference signal is generated by applying a cyclic shift in time domain. When this is extended to MU-MIMO, orthogonality can be realized by applying different cyclic shifts to individual antenna ports or mobile station apparatuses. Further, since there are two sequences of UL DMRS (that is, two SC-FDMA symbols) in one subframe, when this sequence is mapped to each SC-FDMA symbol and multiplied by a Walsh sequence, thereby realizing orthogonality also in time domain. This spread sequence applied in time domain is referred to as an OCC (Orthogonal Cover Code).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to include use different cyclic shifts to antenna ports, apply a time domain orthogonal cover code (TD-OCC) to multiple uplink reference signals in the two symbol periods as taught by Akimoto, to maintain orthogonality and also based on the KSR rationale F - Known work in one field of endeavor (multiplexing uplink DMRS) may prompt variations of it for use in either the same field or a different one (multiplexing uplink SRS) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 8, 44, Chang discloses transmitting SRS on eight antenna ports indicated using DCI. 
Chang does not disclose details regarding: the first SRSs and the second SRSs are transmitted on a first comb of subcarriers of a bandwidth, and the method further comprises: transmitting, using the first cyclic shift, third SRSs for a third set of the antenna ports on a second comb of the subcarriers on the two symbol periods and applying the TD-OCC to the two symbol periods, wherein the third set of the antenna ports is different from the first set of the antenna ports and the second set of the antenna ports and the second comb is different from the first comb.
In the same field of endeavor i.e. multiplexing uplink reference signals, Akimoto discloses this limitation: as detailed in FIG. 3, different combinations of cyclic shift index, OCC, RPF, and IFDM transmit code index can be mapped using orthogonal sequence index 2-7 (IFDM) for multiplexing different DMRSs; see para 63-64, in the case of orthogonal sequence indices M=2 and M=7, which are the setting of using IFDM, will be described. In this case, RPF=2 is specified, and it is specified to perform transmission using IFDM. Here, the value of RPF is aimed to prevent degradation of channel estimation accuracy caused by the delay spread of channel, while utilizing advantages of multiplexing based on IFDM. By performing switching to RPF=4, it is aimed to perform an appropriate setting that takes into consideration the number of multiplexing of IFDM. The IFDM transmit comb index specified by M=2 and M=7 is n or n+1, where n is a value set by a higher layer signal…The IFDM transmit comb index is converted, by applying processing such as n mod 2 or the like, into an IFDM transmit comb to be actually applied, and is discretely arranged in a subcarrier (0, 1, or 2) indicated by a numeral in the third and tenth SC-FDMA symbols in FIG. 4. In the indices M=2 and M=7, different OCC [+1 +1] and [+1 -1] are allocated to spatial multiplexing layers of MIMO of their own.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to include use different cyclic shifts to antenna ports, apply a time domain orthogonal cover code (TD-OCC) to multiple uplink reference signals in the two symbol periods as taught by Akimoto, to maintain orthogonality and also based on the KSR rationale F - Known work in one field of endeavor (multiplexing uplink DMRS) may prompt variations of it for use in either the same field or a different one (multiplexing uplink SRS) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 9, 45, Chang discloses transmitting SRS on eight antenna ports indicated using DCI. 
Chang does not disclose details regarding: transmitting, using the second cyclic shift, fourth SRSs for a fourth set of the antenna ports on the second comb of the subcarriers on the two symbol periods and applying the TD-OCC to the two symbol periods, wherein the fourth set of the antenna ports is different from the third set of the antenna ports, the first set of the antenna ports, and the second set of the antenna ports.
In the same field of endeavor i.e. multiplexing uplink reference signals, Akimoto discloses this limitation: as detailed in FIG. 3, different combinations of cyclic shift index, OCC, RPF, and IFDM transmit code index can be mapped using orthogonal sequence index 2-7 (IFDM) for multiplexing different DMRSs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to include use different cyclic shifts to antenna ports, apply a time domain orthogonal cover code (TD-OCC) to multiple uplink reference signals in the two symbol periods as taught by Akimoto, to maintain orthogonality and also based on the KSR rationale F - Known work in one field of endeavor (multiplexing uplink DMRS) may prompt variations of it for use in either the same field or a different one (multiplexing uplink SRS) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 10-13, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gong (CN103095442A1).
Regarding Claims 10, 46, Chang does not disclose details regarding: the indicated technique comprises: transmitting first SRSs for a first set of the antenna ports using a first set of two consecutive resource elements (REs) in one symbol period of the slot and applying a frequency domain orthogonal cover code (FD-OCC) to the first SRSs in the first set of the REs; and transmitting second SRSs for a second set of the antenna ports, different from the first set of the antenna ports, using a second set of two consecutive REs, different from the first set of two consecutive REs, in the symbol periods of the slot and applying the FD-OCC to the second SRSs in the second set of REs.
In the same field of endeavor, Gong discloses: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to apply a frequency domain orthogonal cover code (FD-OCC) to the first SRS and the second SRS in the two consecutive REs as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 11, 47, Chang does not disclose details regarding: transmitting third SRSs for a third set of the antenna ports using a third set of two consecutive REs during the symbol period and applying the FD-OCC to the third SRSs in third set of the REs, wherein the third set of the antenna ports is different from the first set of the antenna 4Application No. 16/473,917Docket No: 171489USP Amendment dated July 2, 2021 Reply to Office Action of April 6, 2021 ports and the second set of the antenna ports, and wherein the third set of REs is different from the first set of REs and the second set of REs.
In the same field of endeavor, Gong discloses: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to apply a frequency domain orthogonal cover code (FD-OCC) to the third SRS in the two consecutive REs as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 12, 48, Chang does not disclose details regarding: transmitting fourth SRSs for a fourth set of the antenna ports using a fourth set of two consecutive REs during the symbol period and applying the FD-OCC to the fourth SRSs in a fourth set of the REs, wherein the fourth set of the antenna ports is different from the first set of the antenna ports, the second set of the antenna ports, and the third set of the antenna ports, and wherein the fourth set of REs is different from the first set of REs, the second set of REs, and the third set of REs.  
In the same field of endeavor, Gong discloses this limitation: see para 59, when the OCC mapping mode is frequency domain mapping, OCC are mapped in each subframe can be used for receiving side to send the SRS symbols on each 2 adjacent available subcarriers/i.e. two consecutive resource elements, (when the OCC length is 2); also see para 71-72, user 1 is on the last symbol of the ue-specific subframe transmitting SRS, enabling OCC of user 1, OCC length is 2, the OCC is [+ 1, + 1] OCC mapping mode is frequency domain mapping. User 2 on the last symbol of the ue-specific subframe to send the SRS, OCC enabling user 2, OCC length is 2, the OCC is [+ 1, -1], the OCC mapping mode is frequency domain mapping).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to apply a frequency domain orthogonal cover code (FD-OCC) to the fourth SRS in the two consecutive REs as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Regarding Claims 13, 49, Chang does not disclose details regarding: transmitting first SRS for a first set of the antenna ports using a first set of two consecutive resource elements (REs) in each of two consecutive symbol periods of the slot and applying a time domain and frequency domain orthogonal cover code (OCC) to the first SRS in the first set of the REs; and transmitting second SRS for a second set of the antenna ports, different from the first set of the antenna ports, using a second set of two consecutive REs in each of the two consecutive symbol periods, different from the first set of two consecutive REs in each of two consecutive symbol periods, and applying the time domain and frequency domain OCC to the second SRS in the second set of REs.
Examiners Note: Using BRI consistent with the specification FIG 17, the limitation “applying a time domain and frequency domain orthogonal cover code (OCC)” has been interpreted to mean “applying code division multiplexing”. Based on this interpretation, and in the same field of endeavor, Gong discloses: see para 76, FIG. 2, SRS multiplexing … grid represents a resource unit carrying the SRS sequence, as shown in FIG. 2, between the user I and user 2 using code division multiplexing CDM, Code (DivisionMultiplex) manner to realize SRS orthogonal multiplexing.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to apply both time domain and frequency domain orthogonal cover code (OCC) i.e. applying code division multiplexing as taught by Gong, to solve the problem of insufficient SRS capacity (see Gong, para 7, Invention contents).

Claims 17 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Shin (US20100246561A1).
Regarding Claims 17, 53, Chang does not disclose details regarding transmitting SRS using different periodicity, i.e.: transmitting first SRS for a first set of the antenna ports at a first periodicity; and transmitting second SRS for a second set of the antenna ports at a second periodicity, wherein the second set of the antenna ports is different from the first set of the antenna ports and the second periodicity is different from the first periodicity.
Shin discloses transmitting SRS using different periodicity, it further discloses: see para 85, SRS periodicity can be configurable and signaled from higher layers. The periodicity may be a function of the number of WTRU transmit antennas (or antenna ports or layers). SRSs from different antennas (or antenna ports) may have different periodicities. The location of SRSs (i.e., subframe offset) can be configurable and signaled from higher layers. SRSs from different antennas (or antenna ports) may have different subframe offsets. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chang, to transmit multiple SRSs using different periodicity as taught by Shin, to support higher data rate and spectrum efficiency (see Shin, para 3, Background).

Claims 18, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view Shin in view of Li.
Regarding Claims 18, 54, Chang in view Shin do not disclose details regarding the limitation: transmitting the first SRS on a first comb of subcarriers of a bandwidth; and transmitting the second SRS on a second comb of the subcarriers of the bandwidth, wherein the second comb is different from the first comb.
Li discloses transmitting SRS on eight antenna ports and the above limitation: see page 20, para 149, Table 5 schematically shows an example of an SRS parameter set that indicates an antenna port group used for SRS transmission, each group including a bandwidth, frequency domain position and transmission comb for each groups of antenna ports, in case that eight antenna ports are used for SRS transmission (8 Tx), an4_1 may indicate the first antenna port group consisting of four antenna ports (antenna ports #80 to #83) and an4_2 may indicate the second antenna port group consisting of other four antenna ports (antenna ports #84 to #87).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chang and Li, to transmit SRSs using different combs and subcarriers, as taught by Li, to estimate the channel states of all the antenna port channels (see Li, page 13, para 89).

(2) Response to Argument
Section A
Regarding independent claim 1, Appellant argues in the paragraph Appellant’s Response to the Examiner’s Argument (brief, pages 9-10), for independent claim 1, that Chang does not disclose “user equipment (UE) ... obtaining an indication of a technique to use in transmitting sounding reference signals (SRSs) via five or more antenna ports in one slot ... and transmitting the SRSs via the five or more antenna ports in the one slot according to the indicated technique,” as required by independent claim 1. 
The Examiner respectfully disagrees. Chang discloses that a UE receives an indication via DCI or via higher layer signaling, information regarding configuring xSRS in a symbol within one slot. Based on this indication, the UE can configure within a symbol of a slot, a plurality of sounding reference signals (xSRS) via either two antenna ports or eight antenna ports. Here the ability of the UE to configure a SRS transmission format using eight antenna ports, represents its ability to configure “five or more antenna ports”.

Appellant further argues that, " nothing in Chang teaches or suggests that the xSRS enabling/triggering field indicates “a technique to use in transmitting sounding reference signals (SRSs) via five or more antenna ports in one slot ... and transmitting the SRSs via the five or more antenna ports in the one slot according to the indicated technique,” as recited in claim 1". 
Examiner respectfully disagrees. Chang discloses on page 6, paragraph 25, that xSRS is enabled or triggered using DCI bitmap indication technique, to indicate current beamforming. Antennas suitable for directional communications use beamforming technique (Change page 8, paragraph 25). Once the DCI is decoded by the UE, the xSRS indication bitmap is used to determine the xSRS symbol configuration and a bit “0” is used for transmitting xSRS by the UE on the current beam used by the UE. Hence in Chang the technique to indicate xSRS symbol configuration is indicated by the DCI. Further, FIG. 4 discloses a frame structure 400, including a subframe 402. The subframe 402 includes two slots 404 and 406. This second slot has two symbols 408 and 416. The symbol 408 (for the current beam) includes a plurality of resource elements (illustrated by shaded boxes for xSRS transmission). The symbol 408 includes a plurality of resource elements for xSRS transmission using xSRS ports 410 (eight ports are depicted by shaded boxes in FIG. 4). Each of the xSRS ports 410 may be associated with a single resource element of the symbol 408. A total of eight xSRS ports 410 is included in the symbol 408, and on page 20 (of 50) of Chang: At least some embodiments implement one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. This represents the claimed limitation of “five or more antenna ports in one slot”. Therefore, in Chang the current beam indicated by DCI bitmap technique is used to configure a symbol, to use a total of eight xSRS antenna ports for SRS transmission within one slot (slot 406 of FIG. 4), by a user equipment.

Appellant further argues that: “While Chang discloses that a total of eight xSRS ports may be included within one symbol of one slot, Chang explains that ''the symbol 408 carrying xSRS includes two xSRS ports 414 for a current beam used by a UE ... [and] the remaining xSRS ports 410 may be reserved for xSRS transmission by one or more other UEs." Chang, p. 18, 11. 15-17. Chang further explains that the ''symbol 416 carrying xSRS includes two xSRS ports 422 for a candidate beam for use by the UE ... [and] the remaining xSRS ports 41 may be reserved for xSRS transmission by one or more other UEs." Id, p. 18, 19-21”.
Firstly, the Applicant agrees that “… Chang discloses that a total of eight xSRS ports may be included within one symbol of one slot …”, but points to a paragraph in Chang that is related to the details of using two antenna ports for xSRS transmission. However, the Chang reference also includes description using eight xSRS ports, as detailed in the last two paragraphs of page 20 (of 50) of Chang: At least some embodiments implement one or more xSRS symbols that include eight xSRS ports. The xSRS ports may be paired together by a high-layer signaling procedure. For example, layer 1 or layer 2 signaling may be used to allocate xSRS port pairs in the xSRS symbols. In one example, allocation of xSRS port pairs in xSRS symbols is via MIB, SIB, or RRC signaling.

Hence, Chang discloses: 
An indication to the UE via DCI regarding configuring a symbol (within a slot) for sounding reference signals (xSRS) using eight antenna ports.
The eight antenna ports are illustrated in FIG. 4 as belonging to a symbol within a slot.
Additionally, Chang also discloses using two antenna ports for xSRS transmission.

Regarding independent claim 19, Appellant submits Chang does not teach or suggest ''a base station (BS) ... determining a technique used by a user equipment (UE) in transmitting sounding reference signals (SRSs) via five or more antenna ports in one slot ... and processing the SRSs transmitted via the five or more antenna ports in the one slot according to the determined technique," as recited in claim 19.
Examiner respectfully disagrees, and the same arguments as detailed above with respect to independent claim 1 holds good.

Regarding independent claim 37, Appellant submits Chang does not teach or suggest ''[a]n apparatus ... comprising ... a processor configured to: obtain an indication of a technique to use in transmitting sounding reference signals (SRSs) via five or more antenna ports in one slot; and cause the apparatus to transmit the SRSs via the five or more antenna ports in the one slot according to the indicated technique," as recited in claim 37.
Examiner respectfully disagrees, and the same arguments as detailed above with respect to independent claim 1 holds good.

Regarding independent claim 55, Appellant submits Chang does not teach or suggest ''[an] apparatus ... comprising ... a processor configured to ... determine a technique used by a user equipment (UE) in transmitting sounding reference signals (SRSs) via five or more antenna ports in one slot ... and process the SRSs transmitted via the five or more antenna ports in the one slot according to the determined technique,'' as recited in claim 55.
Examiner respectfully disagrees, and the same arguments as detailed above with respect to independent claim 1 holds good.

Section B
Regarding dependent claims 2-4, 20-21, 38-40, and 56-57, Appellant submits that: “The rejection to claims 2-4, 20-21, 38-40, and 56-57 incorporates the rejection to independent claims 1, 19, 37, and 55 over Chang. As stated above, the rejection to independent claims 1, 19, 37, and 55 over Chang is believed to be overcome. Further, Appellant submits that Li does not overcome the deficiencies noted above with respect to claims 1, 19, 37, and 55.”
The Appellant states that Chang in view of Li do not disclose the additional elements of dependent claims 2-4, 20-21, 38-40, and 56-57. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Li fail to disclose.

Section C
Regarding dependent claims 5 and 41, Appellant submits that: “The rejection to claims 5 and 41 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Ogawa does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Ogawa do not disclose the additional elements of dependent claims 5 and 41. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Ogawa fail to disclose.

Section D
Regarding dependent claims 6 and 42, Appellant submits that: “The rejection to claims 6 and 42 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Lee does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Lee do not disclose the additional elements of dependent claims 6 and 42. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Lee fail to disclose.

Section E
Regarding dependent claims 7-9 and 43-45, Appellant submits that: “The rejection to claims 7-9 and 43-45 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Akimoto does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Akimoto do not disclose the additional elements of dependent claims 7-9 and 43-45. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Akimoto fail to disclose.

Section F
Regarding dependent claims 10-13 and 46-49, Appellant submits that: “The rejection to claims 10-13 and 46-49 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Gong does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Gong do not disclose the additional elements of dependent claims 10-13 and 46-49. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Gong fail to disclose.

Section G
Regarding dependent claims 17 and 53, Appellant submits that: “The rejection to claims 17 and 53 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Shin does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Shin do not disclose the additional elements of dependent claims 17 and 53. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Shin fail to disclose.

Section H
Regarding dependent claims 18 and 54, Appellant submits that: “The rejection to claims 6 and 42 incorporates the rejection to independent claims 1 and 37 over Chang. As stated above, the rejection to independent claims 1 and 37 over Chang is believed to be overcome. Further, Appellant submits that Shin does not overcome the deficiencies noted above with respect to claims 1 and 37”.
The Appellant states that Chang in view of Shin do not disclose the additional elements of dependent claims 18 and 54. However, Appellant fails to disclose specific limitations of these dependent claims that Chang in view of Shin fail to disclose.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DEEPA BELUR/Primary Examiner, Art Unit 2472  


Conferees:                                                                                                                                                                                                      
/Tejis Daya/Primary Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.